DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 23 Mar. 2021
	Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biebesheimer et al. (Pub. No.: US 2002/0107842; Filed: Feb. 7, 2001) (hereinafter “Biebesheimer”).


Regarding independent claim 1, 8 and 15, Biebesheimer disclose a system comprising: 
one or more processors (0035-0037); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (0035-0037): 
providing a first interface within a user interface through which one or more parameterized states associated with a resource are provided for selection (0035-0037); 
providing, in response to a selection of a parameterized state, a second interface within the user interface through which a visualization of the resource is provided, wherein the visualization of the resource corresponds to the selected parameterized state (0035-0037); and 
providing, within the second interface, as a popup interface, one or more options to modify the visualization of the resource and a parameterized state of the parameterized States (0035-0037).

Regarding dependent claims 2, 9 and 16, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the resource includes a data set, a project, or a file (0075).

Regarding dependent claim 3, Biebesheimer disclose the system of claim 1, wherein the instructions further cause the system to perform: selectively allow a user to modify the parameterized state based on an access control level of the user (0035-0037). 

Regarding dependent claims 4, 11 and 18, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, the system of claim 1, wherein the one or more parameterized states associated with the resource provide one or more corresponding previews of the resource through the first interface (0035-0037).

Regarding dependent claims 5, 12 and 19, Biebesheimer disclose the system of claim 4, 11 and 18 respectively, the wherein the one or more corresponding previews of the resource include visualizations associated with a portion of the resource (0067; 0095; 0098).

Regarding dependent claims 6, 13 and 20, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the one or more options includes setting, changing, and removing a parameter associated with the selected parameterized state (0040; 0042; 0100). 

Regarding dependent claims 7 and 14, Biebesheimer disclose the system of claims 1 and 8 respectively, wherein the instructions, when executed, cause the system to further perform: sharing, in response to modifying the visualization of the resource, a resulting parameterized state associated with the resource as a new parameterized state (0040; 0042; 0100).

 	Regarding dependent claims 10 and 17, Biebesheimer disclose the method of claims 8 and 17 respectively, wherein the user interface is provided through a data analysis application (0035-0037).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768